Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered July 9, 1991, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle.
Upon his plea of guilty, defendant was sentenced to concur*805rent terms of imprisonment of IV3 to 4 years and a fine of $3,000. Defendant’s contention that he should have been allowed to withdraw his guilty plea is without merit. The record reveals that the plea was voluntary, knowing and intelligent. Further, once defendant was found to have breached one of the conditions of the plea agreement, County Court was free to impose enhanced sentences without allowing withdrawal of the plea. Finally, given that the fine imposed is less than the maximum allowed, we reject defendant’s contention that the fine is harsh and excessive and find no basis to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.